Citation Nr: 0323310	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-05 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The RO denied entitlement to service 
connection for hepatitis C.  The veteran was notified of the 
decision by the Reno, Nevada RO which has jurisdiction of the 
veteran's claim for the purpose of this appeal.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The Board undertook development of this case under 
regulations promulgated that gave the Board the discretion to 
perform internal development in lieu of remanding the case to 
the agency of original jurisdiction.  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  

The veteran was notified that the Board was developing 
additional evidence concerning his appeal and had requested 
that the VA Medical Center in Las Vegas, Nevada to schedule 
him for an examination.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in April 2003.  The examiner noted that no claims 
file was available for review.  

Remand is necessary for the examiner to review the claims 
file and then provide a medical opinion.  The Board notes 
that there appear to be inconsistencies between the evidence 
of record and history as noted in the examination report.  

On examination, the veteran reported having had a blood 
transfusion in either 1967 or 1968, but noted that it was not 
documented in his medical record.  In the impression, risk 
factors included "documented blood transfusion."  Service 
medical records do not show that the veteran received a blood 
transfusion for treatment of wounds or for any other reason.  
In May 1997 a private medical doctor noted that the veteran 
denied any blood transfusions and another private medical 
doctor wrote in August 1997 that the veteran had no history 
of blood transfusions.  

The evidence shows that the veteran did receive wounds in 
service.  In late January 1968 he had a small shrapnel wound 
in the left triceps and two other minor wounds on the left 
lower arm and the right arm.  Two days later these were 
cleaned and dressed and he returned to duty.  Approximately 
ten days later, he suffered a laceration to the forehead that 
was cleaned and sutured.  Shortly thereafter, he apparently 
returned to the United States on 30 days leave during which 
time the stitches were removed.  In April 1968 he had a 
laceration of the left forearm that was sutured.  He was 
placed on light duty for five days.  

Another risk factor according to the veteran in a May 2001 
statement was exposure to body fluids and blood of other 
servicemen, when as a member of a helicopter crew, he picked 
up numerous injured soldiers, corpses in body bags and 
corpses that were not in body bags; he asserted that he had 
to place some of the latter corpses in body bags but some 
were carried without being put in body bags.   This claimed 
exposure included an incident when he gave mouth to mouth 
resuscitation to a buddy and the buddy was spitting up blood.  
Service medical records show that the veteran was seen in 
approximately mid June 1968 as he was afraid of his actions.  
It was noted that his best friend had been recently killed.  
He was held back from the field.  Nine days later, the 
veteran requested a unit transfer after hearing about a 
friend killed and another wounded, both from his unit.  

On a July 1970 examination, however, the veteran reported an 
incident wherein he was ambushed on patrol and hit by a 
fragment that knocked off his helmet and rendered him 
unconscious.  He was not hospitalized but was put on light 
duty and "[a]t about this time he learned that his buddy was 
killed in action."  This evidence of record suggests that 
the veteran was not present when his buddy died.  

Although the veteran has, at times, denied having used drugs, 
the evidence of record shows that he used drugs in service 
including IV drugs.  He related stealing morphine from the 
medics and later started taking opium until a field physician 
discovered this and turned him in for help.  On his report of 
medical history in November 1968 he described his health as 
"[f]air health steadily declining because of drug usage."  
In October 1968 a Battalion Surgeon provided an opinion that 
the veteran had been taking drugs and stated the basis for 
the opinion.  

The evidence shows that the veteran's large tattoos on his 
chest and back are also considered a risk factor.  It is not 
clear from the record when and where the veteran obtained the 
tattoos.  

In addition, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003), the U. S. Court of 
Appeals for the Federal Circuit (CAFC) determined that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a) as it allows the Board to consider 
additional evidence that was not considered by the AOJ, and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which ...is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  

Development was initiated by the Board and additional 
evidence was received.  In accordance with the recent CAFC 
decision in Disabled American Veterans, the case is remanded 
so that initial consideration of the additional evidence 
obtained will be by the VBA AMC.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should ask the veteran to 
state when and where he obtained the two 
large tattoos on his chest and back.

3.  The claims file and a copy of this 
remand should be made available for 
review to the VA examiner, Dr. J.L., at 
the Las Vegas VA Medical Center who 
performed the C&P examination in April 
2003.  

The examiner must annotate the report 
that the claims file was in fact made 
available for review.  Ask Dr. J.L. to 
review the claims file and to furnish a 
supplemental opinion. 

All findings should be reported in detail 
and he should give a complete rationale 
for all opinions offered.  

The determination as to whether an 
additional examination is necessary is 
left to Dr. J.L.

Dr. J.L. is requested to opine whether it 
was at least as likely as not that any 
current hepatitis C disability was 
incurred during the veteran's military 
service.

The examiner is to discuss the veteran's 
history of any risk factors (both in-
service and post-service) for hepatitis 
to which he had been exposed.  This 
discussion should include the 
relationship of the veteran's history of 
drug use and other risk factors, if any, 
to his current hepatitis C disability.:  

In his discussion, Dr. J. L. should also 
specifically address the following 
questions:

1) whether the veteran does in fact have 
hepatitis C or any other kind of 
hepatitis; 
2) if he has hepatitis C, whether it is 
at least as likely as not that the 
veteran incurred hepatitis C via 
(a) exposure to other soldiers' body 
fluids and blood in the manner in which 
he contends;
(b) suspected intravenous drug use in 
service;
(c) his wounds incurred in service;
(d) a blood transfusion in service 
claimed by the veteran but not shown in 
the evidence of record;
(e). the large tattoos on his chest and 
back (veteran is to provide information 
regarding when and where obtained).  

4.  If Dr. J.L. is no longer available, 
please forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second doctor 
specializing in hepatology.  
5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested addendum to 
the medical file opinion to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for hepatitis C.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2002).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

